BAUM, Judge
(concurring):
I concur with the principal opinion’s resolution of the issues in this case but, in addition, believe it is essential to address the ethical implications in Assignment of Error II. That assignment challenges the preparation by the assistant trial counsel of fitness report drafts evaluating the performance of detailed defense counsel. This very problem was recently addressed by the American Bar Association — (ABA) Standing Committee on Ethics and Professional Responsibility, in its Informal Opinion, No. 1474 (1981). The following question was posed to that committee:
What is the ethical propriety of a military lawyer serving as counsel in a criminal matter when the prosecutor, investigating officer or military magistrate exercises command authority over that lawyer, including the authority to write efficiency reports on the lawyer?
That question was answered as follows:
No matter how fair the commanding officer may be, there is an inherent conflict between zealously representing a client and conducting oneself in a manner calculated to win the approval and favor of the officer exercising command authority. Consequently, a military lawyer, except in the limited circumstances provided by DR 5-101(A),* should never voluntarily represent a client if the lawyer has to oppose an officer who prepares efficiency reports on the lawyer or otherwise has command authority over the lawyer. Nor should a military lawyer assign as opposing counsel to himself a subordinate over whom he exercises command authority. Pleading on behalf of a client in an investigative or military magistrate proceeding before an officer exercising command authority over the lawyer should also be avoided whenever practicable.1
It was also stated in this ABA opinion that:
The ethical requirements discussed above — that a lawyer must provide zealous representation, and give unswerving loyalty to a client free from any influence that might weigh against that fidelity— clearly are violated where a military lawyer’s opposing counsel in a court martial or related proceeding is an officer who has command authority over him. The sole exception is where the client has asked that the lawyer represent the client *933after full disclosure of the potential for divided loyalties as provided for in DR 5 — 101(A).
The military judge’s colloquy with appellant concerning this matter and appellant’s expressed desire for continued representation by counsel, after disclosure of the potential conflict, brought this situation within the sole exception noted in the ABA opinion and, thereby, avoided an ethical violation on the part of the defense counsel. That exception, however, has no bearing on the question of whether the act of assigning defense counsel to this case constituted an ethical violation. If the assistant trial counsel was responsible for the detailing of his subordinate as his adversary, it would appear that such action violated the terms of the above quoted ABA opinion. If there was an ethical violation in this respect by the assistant trial counsel it did not prejudicially impinge upon the representation afforded appellant, however. As explained in the lead opinion, there is no indication in the record of diminished representation of appellant and, thus, no prejudice from the detailed defense counsel’s being assigned at the outset and later remaining on the case as the individual military counsel’s associate. I think it essential, however, that appropriate authorities within the Naval service who are responsible for the assignment of court-martial counsel understand that our affirmation of the findings and sentence in this case does not in any way condone the detailing of trial counsel and defense counsel to a case when the trial counsel has the authority to prepare fitness reports on the defense counsel. Presumably, such situations will cease to occur in the Navy upon the establishment of a separate command structure for defense counsel where fitness reports on defense counsel will be prepared only by other defense counsel.1

 Disciplinary Rule 5-101(A), ABA Cannons of Professional Ethics, No. 5, reads as follows:
DR 5-101 Refusing Employment When the Interests of the Lawyer May Impair His Independent Professional Judgment.
(A) Except with the consent of his client after full disclosure, a lawyer shall not accept employment if the exercise of his professional judgment on behalf of his client will be or reasonably may be affected by his own financial, business, property, or personal interests.


 This opinion does not, however, preclude a lawyer from appearing before or opposing another military lawyer who is senior in military rank but does not exercise command authority over him.


. A pilot program for just such a defense counsel command was publicly announced by the Judge Advocate General of the Navy on 26 May 1982 during a panel discussion on professional responsibility at the Seventh Annual Homer Ferguson Conference on Appellate Advocacy sponsored by the U. S. Court of Military Appeals and the Military Law Institute.